DETAILED ACTION
The following Office action concerns Patent Application Number 16/338,172.  Claims 20, 22, 32, 34, 36, 38, 40, 42, 43 and 50-94 are pending in the application.  Claims 20, 22, 32, 34, 36, 38, 40, 42, 43, 52-60, 62-69, 71-79, 92-94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or chemical species.
The applicant’s amendment filed May 5, 2021 has been entered.
The previous grounds of rejection under 35 USC 103 over Kim et al are withdrawn in light of the applicant’s amendment.
Election/Restrictions
A restriction requirement was sent to the Applicant on May 26, 2021.  The Applicant was required to elect among several chemical species.  The Applicant responded to the restriction requirement on July 14, 2021 and elected a species of Formula (II), with traverse.  This election is in addition to the applicant’s previous election of structure (W-1) of June 30, 2020.  Since structure (W-1) is now a genus to some of the species added by amendment, the examiner selects formula (IIa) as a species of formula (II) and structure (W-1) for further examination.  
In traversing the restriction requirement, the Applicant argues that search and examination of the claimed species could be conducted without serious burden.  However, the applicant’s amendment of May 5, 2021 added more than 100 new chemical 
Accordingly, claims 20, 22, 32, 34, 36, 38, 40, 42, 43, 52-60, 62-69, 71-79, 92-94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or chemical species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 50, 51, 61, 70 and 80-89 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al (US 2016/0308143).  
Kim et al teaches an organic light emitting device comprising a compound of formula (I-1):

    PNG
    media_image1.png
    181
    318
    media_image1.png
    Greyscale
(par. 107), wherein the R’s include hydrogen, X11 includes nitrogen, and X12 includes N-R12 (where R12 includes phenyl) (par. 13, 110-111, 117-119).  When X11 is nitrogen and X12 is N-R12, the above formula (1-1) is bonded at the nitrogen (X11) to the “*” position in formula 2E:

    PNG
    media_image2.png
    121
    281
    media_image2.png
    Greyscale
(par. 4, 115).  As shown, the “*” bond is connected to the ring at any available position.  In formula 2E, X1 includes oxygen, L 2, a3, a4 are zero), R2 and R3 include phenyl, and R4 includes hydrogen (par. 10, 12, 67, 69).  The resulting compound satisfies claimed formulas (II), (W-1) and (IIa). 
A composition for an organic layer comprises the above compound and a dopant including a phosphorescent emitting compound (par. 148).  The composition further comprises a solvent for forming the organic layer by spin coating (par. 188, 165).  The organic light emitting device is electroluminescent (par. 27).
The above disclosure is not sufficiently specific to anticipate the above listed claims.  However, the examiner submits that the selection of the above formulas (1-1) and (2E) with the claimed substituents would have been obvious to a person of ordinary skill in the art since Kim et al teaches a compound including each of the recited structures and/or groups.
Response to Arguments
The previous grounds of rejection under 35 USC 103 over Kim et al are withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would